DETAILED ACTION
This action is in response to applicant's amendment filed 07/01/21.
The examiner acknowledges the amendments to the claims.
Claims 84-87 and 90-103 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 84-87 and 90-103 have been considered but are moot in view of the new grounds presented in this office action.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 84-87 and 90-99 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al., hereinafter “Hernandez” (WO 2013/009886 A1) in view of
Beisel ‘550 et al., hereinafter “Beisel ‘550” (U.S. Pub. No. 2013/0253550) or Lukin et al., hereinafter “Lukin” (U.S. Pub. No. 2016/0022266).
Regarding claims 84, 86-87, and 91, Hernandez discloses a magnetic anastomosis device (MAD) comprising: 
a tube (resilient material 1 in Figures 1-11 and layers of resilient material in Figures 16-18; see paragraphs [0059], [0066]) comprising at least twelve magnets (see twelve magnets 3 in Figures 1-11, paragraph [0059] and in Figures 16-18, paragraph [0066]); and
one or more guiding elements comprising a filament, a suture, a braided line, a wire or a combination thereof (see wire-guides 4, 6 in Figures 3, 10-11, 16-17 and 
wherein the tube is flexible and conformable so that the MAD forms a ring shape (see Figures 1-4, 8-9, 11, 17-18) from a linear shape (see Figures 5 and 16).
However, although Hernandez discloses in Figure 16 wire guide 4 being independently attached to some of the magnets 2/3 via a ring (wire guide 4 wraps around circumference of magnet forming a ring), Hernandez does not disclose the one or more guiding elements being independently attached to the tube via pull-through knot, or wherein the one or more guiding elements attached to the tube via the one or more pull-through knots (claim 91), or the one or more guiding elements being independently attached to one of the magnets via an eyelet loop that is attached to the magnet via adhesive and/or via the ring that is disposed in a groove in the magnet.
In the same field of art, namely magnetic anastomosis devices, Beisel ‘550 teaches in Figure 48 and paragraph [0163] a guiding element 55/56 attached to a tube 35B via one or more pull-through knots 57 (the knot is capable of being pulled-through with enough force), allowing the tube to sit flush against a magnetic segment 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the guiding wire to the tube in Hernandez via a pull-through knot, as taught by Beisel ‘550, in order for the tube to sit flush against the magnets for secure attachment (Id.). 
Additionally in the same field of art, namely magnetic anastomosis devices, Lukin teaches in Figure 3 and paragraph [0064] a guiding element (suture or wire 220) being attached to a magnet via a ring disposed in a groove in the magnet (see top picture of 220 disposed within a channel/groove 310 of magnetic segment 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the guiding wire of Hernandez to the magnet by disposing the ring of the guiding wire in a groove in the magnet, as taught by Lukin, in order to have a secure attachment point that provides control over the location and deployment of the magnetic anastomosis device (see Lukin; paragraph [0064]).
Regarding claim 85, Hernandez discloses the tube comprises a polyvinyl chloride (see paragraph [0047]).
	Regarding claim 90, Hernandez discloses the one or more guiding elements 4, 6 attach to the tube inside of the tube, outside of the tube, or a combination thereof (via hole in tube; see paragraph [0058]).
Regarding claims 92-93, Hernandez and Beisel ‘550 disclose the claimed device, as discussed above, except for a ratio of a diameter of the knot to a diameter of a hole in the tube that receives that guiding element is from 1.1 to 2.0, and wherein pull-through force for detachment of the knot from a hole in the tube that receives that guiding element is in a range of from about 0.5 to 3 lbs.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the diameter of the knot to a diameter of the hole in Hernandez and Beisel ‘550, such that it is from 1.1 to 2.0 as Applicant places no criticality on the claimed range (see paragraph [00102] of the present specification indicating that the ratio “is from 1.1 to 2.0, or preferably, from 1.2 
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pull-through force in a range of from about 0.5 to 3 lbs for detachment of the knot from a hole in the tube that receives that guiding element, to the device of Hernandez and Beisel ‘550.  Since Beisel ‘550 teaches in Figures 47-48 and paragraphs [0162]-[0163] that guiding elements (55/56), which are used for manipulation and provide tensile reinforcement to the tube against tearing, have knots 57 that allow the tube 35B to sit flush against a magnetic segment 58, a skilled artisan would appreciate that a certain amount of force could be applied to the guiding element and knot without causing separation from the tube.  Therefore, the claimed range for detachment of the knot from a hole in the tube would be for the purpose of secure attachment and prevention of detachment from the tube, and so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pull-through force in a range of from about 0.5 to 3 In re Aller, 105 USPQ 233.
	Regarding claim 94, Hernandez and Beisel ‘550 or Lukin disclose the claimed device, as discussed above, including the tube being flexible, conformable, and durable (Hernandez discloses in paragraph [0047] that the tube is made of a resilient material that has a degree of flexibility, conformability, and durability), except for the tube having a wall thickness in the range of 0.15 mm to 0.50 mm, although Beisel ‘550 teaches in paragraphs [0043] and [0047] that the tube may be made of 0.1 mm thick sheet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wall thickness of the tube in Hernandez and Beisel ‘550 or Lukin, such that it is in the range of 0.15 mm to 0.50 mm as Applicant places no criticality on the claimed range (see paragraph [0088] of the present specification indicating that the tube has “a wall thickness of 0.05 mm to 0.75 mm, or 0.15 mm to 0.50 mm”) and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Hernandez and Beisel ‘550 or Lukin would not operate differently with the wall thickness being in the range of 0.15 mm to 0.50 mm, and the device would function appropriately having the claimed wall thickness.  
3 in Figures 1, 4, 16-18 of Hernandez), except for the at least one of the magnets comprising a chamfer, fillet, bevel, or combination thereof.
	In Figure 23A and paragraph [0131], Beisel ‘550 further teaches magnet 10 comprising chamfers 11.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a chamfer to the at least one of the magnets, as taught by Beisel ‘550, to Hernandez or Hernandez and Lukin in order to improve the clearance within a guiding channel of the tube and avoid catching operative devices on the interior of the ring (see Beisel ‘550; paragraph [0135]). 
	Regarding claim 96, Hernandez discloses at least one of the magnets is magnetized diametrically (see paragraphs [0055], [0061]; the magnets are magnetized through their diameters to form a chain of magnets that close into a ring shape).
Regarding claim 97, Hernandez discloses the MAD comprises two ends (“terminal parts of the magnetic chain”; see paragraph [0055]); and wherein the magnets at both ends have opposite poles and the opposite poles are attractive to each other being able to form the ring shape by the one or more guiding elements (see paragraphs [0055], [0061]).
	 Regarding claim 98, Hernandez and Beisel ‘550 or Lukin disclose the claimed device, as discussed above, except for the outer diameter (D) of the MAD is about 3 in Figures 1, 4, 16-18 of Hernandez).
However, since Applicant places no criticality on the claimed outer diameter (see paragraph [0015] of the present specification indicating that “the outer diameter (D) of the ring is in the range of 5 mm to 10 mm, or 10 mm to 35 mm”) and the magnets are disc or cylinder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter as claimed in Hernandez and Beisel ‘550 or Lukin, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Hernandez and Beisel ‘550 or Lukin would not operate differently with the outer diameter being about equal to the product of number of the magnets (n) multiplied by the diameter (d) of the magnets divided by Pi and then adding the diameter (d) of the magnets that is about equal to nd/ π + d, and the device would function appropriately having the claimed outer diameter.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter and thickness of at least one magnet as claimed in Hernandez and Beisel ‘550 or Lukin, such that a diameter (d) to thickness (h) ratio, d/h, is 1.10 to 1.75, as Applicant places no criticality on the claimed range (see paragraph [0083] of the present specification indicating that the ratio of d/h “can be about 0.5 to about 3, or preferably, about 1.1 to about 1.75”) and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Hernandez and Beisel ‘550 or Lukin would not operate differently with the claimed ratio d/h being 1.10 to 1.75, and the device would function appropriately having the claimed ratio.  

Claims 100-101 are rejected under 35 U.S.C. 103 as being unpatentable over Lukin (U.S. Pub. No. 2016/0022266) in view of Hernandez (WO 2013/009886 A1) and Chouinard (U.S. Pub. No. 2004/0176740).
Regarding claims 100-101, Lukin discloses a MAD delivery catheter comprising: 
an outer sheath 870 (see Figure 17 and paragraph [0080]); 
850 (Id.); 
a magnetic anastomosis device (MAD) 240 comprising a flexible, conformable tube 120 (Id.) comprising magnets (magnetic segments 140; see Figure 3 and paragraph [0057]), and
one or more guiding elements comprising a filament, a suture, a braided line, a wire or a combination thereof (see paragraph [0062]; guide element 220, such as a suture or wire), wherein the one or more guiding elements (suture or wire 220) being attached to one of the magnets via a ring disposed in a groove in the magnet (see top picture of Figure 3 showing guide element 220 disposed within a channel/groove 310 of magnetic segment 140; see paragraph [0064]);
wherein the tube is flexible and conformable so that the MAD forms a ring shape from a linear shape (see Figures 1-2 and paragraph [0057]; 120 is formed of a resilient material that is flexible and conformable);
	wherein the outer sheath 870 covers less than 100% of all the magnets of the MAD delivery catheter (see magnetic segments extending from sheath 870 in Figure 17).
	However, Lukin does not disclose that the sheath is polymeric, but acknowledges that polymer materials used in the device are biocompatible (see paragraph [0090]).
It would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to modify the outer sheath in Lukin to be polymeric, such that the whole device is biocompatible (Id.).
Lukin further does not disclose that the pushing tube comprises a polymeric outer layer and a PTFE or fluoropolymer inner layer.
10 (see Figures 3-4 and paragraph [0025]) and a PTFE or fluoropolymer inner layer (see paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pushing tube in Lukin such that it comprises a polymeric outer layer and a PTFE or fluoropolymer inner layer, as taught by Chouinard, in order to enhance strength and lubricious properties (Id.), which would facilitate pushing the tube. 
Lukin also does not disclose at least twelve magnets, but rather only eight magnetic segments.
In the same field of art, namely magnetic anastomosis devices, Hernandez teaches at least twelve magnets (see twelve magnets 3 in Figures 1-11, paragraph [0059] and in Figures 16-18, paragraph [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least twelve magnets, as taught by Hernandez, to Lukin who acknowledges that the MAD can have another polygonal shape (see paragraph [0057]), and since doing so would be substitution of one known magnetic element for another, which would have yielded predictable results, namely forming a magnetic compression anastomosis device.  See MPEP 2143.



Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Lukin (U.S. Pub. No. 2016/0022266) in view of Hernandez (WO 2013/009886 A1) and Chouinard (U.S. Pub. No. 2004/0176740), as applied to claim 100 above, and further in view of Beisel ‘550 (U.S. Pub. No. 2013/0253550).
Regarding claim 102, Lukin, Hernandez, and Chouinard disclose the claimed device, as discussed above, including the guiding element 220 in Lukin being capable of being removed and detached by breaking away at a connection point from the MAD delivery catheter given a certain amount of force, but the references do not disclose breaking away by pulling the pull-through knot in the guiding element through the tube.
In the same field of art, namely magnetic anastomosis devices, Beisel ‘550 teaches in Figure 48 and paragraph [0163] a guiding element 55/56 attached to a tube 35B via one or more pull-through knots 57 (the knot is capable of being pulled-through with enough force), allowing the tube to sit flush against a magnetic segment 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pull-through knot as claimed, as taught by Beisel ‘550, to attach the guiding element to the tube in Lukin, Hernandez, and Chouinard in order for the tube to sit flush against the magnets for secure attachment (Id.).  Furthermore, once the combination is made, given a certain amount of force, the guiding element would be capable of being removed and detached by breaking away at a connection point by pulling the pull-through knot in the guiding element through the tube. 
	
Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al., hereinafter “Gagner” (U.S. Pub. No. 2011/0144560) in view of Hernandez (WO 2013/009886 A1) and in view of Beisel ‘550 et al., hereinafter “Beisel ‘550” (U.S. Pub. No. 2013/0253550) or Lukin et al., hereinafter “Lukin” (U.S. Pub. No. 2016/0022266).
Regarding claim 103, Gagner discloses a method capable of treating diabetes or obesity (see paragraph [0002]) comprising:
advancing endoscopes 32a, 32b orally into the duodenum and anally into the ileum (see Figures 7-10 and paragraphs [0073]-[0074]);
examining by fluoroscopy the scope loop patterns (see paragraphs [0017] and [0068]; when advancing through the gastrointestinal tract, the endoscopes form loops which are visualized by fluoroscopy);
identifying a point on each endoscope shaft that is in close proximity to or directly contacting the other endoscope shaft (see Figures 8 and 15 and paragraph [0068]; this step is met when fluoroscopic imaging is used to visualize the endoscopes to confirm that their distal ends are in close proximity);
deploying two 36a, 36b of a magnetic anastomosis device (MAD) concurrently or sequentially (see Figures 8-9; paragraph [0075]), and
manipulating the MAD devices to mate to create a compression anastomosis (Id. the MADs are finely positioned and released such that they are coupled together, and pressure necrosis creates the anastomosis).
	However, Gagner does not disclose advancing an endoscope orally into the jejunum, but rather discloses orally advancing an endoscope in duodenum.  Gagner does acknowledge in paragraph [0006] that a known bariatric surgery is jejuno-ileal 
Gagner also does not disclose advancing the endoscopes beyond the intended depth for anastomosis, or retracting the endoscopes and bringing the MAD devices to the previously identified target site.  However, in paragraph [0068], Gagner teaches that the distal ends of the endoscopes may not be in close proximity and adjacent and so the distal tips of the endoscopic delivery devices may need to be manipulated.  Therefore, to adjust the endoscopes for proper positioning, manipulation by advancing and retracting the endoscopes relative to the target site would facilitate confirmation of proper positioning and precise deployment of the MADs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gagner by advancing the endoscopes beyond the intended depth for anastomosis, or retracting the endoscopes and bringing the MADs to the previously identified target site, such that the endoscopes are in close proximity and adjacent for previse deployment of the MADs, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  See MPEP 2143.
Gagner also does not disclose examining in two orthogonal planes or by rotation through orthogonal planes the scope loop patterns, although Gagner discloses using 
Gagner also does not disclose the MAD independently comprising
a tube comprising at least twelve magnets; and
one or more guiding elements comprising a filament, a suture, a braided line, a wire, or a combination thereof, wherein the one or more guiding elements are independently attached to:
	the tube via a pull-through knot, or
	one of the magnets via an eyelet loop that is attached to the magnet via adhesive and/or via a ring that is disposed in a groove in the magnet;

As discussed above, Hernandez teaches a magnetic anastomosis device (MAD) comprising: 
a tube (resilient material 1 in Figures 1-11 and layers of resilient material in Figures 16-18; see paragraphs [0059] and [0066]) comprising at least twelve magnets (see twelve magnets 3 in Figures 1-11, paragraph [0059] and in Figures 16-18, paragraph [0066]);
one or more guiding elements comprising a filament, a suture, a braided line, a wire or a combination thereof (see wire-guides 4, 6 in Figures 3, 10-11, 16-17 and paragraph [0061]), wherein the one or more guiding elements are attached to the tube (via hole in tube; see paragraph [0058]) or to one of the magnets (see Figure 16);
wherein the tube is flexible and conformable so that the MAD forms a ring shape (see Figures 1-4, 8-9, 11, 17-18) from a linear shape (see Figures 5 and 16).
Additionally in the same field of art, namely magnetic anastomosis devices, Beisel ‘550 teaches in Figure 48 and paragraph [0163] a guiding element 55/56 attached to a tube 35B via one or more pull-through knots 57 (the knot is capable of being pulled-through with enough force), allowing the tube to sit flush against a magnetic segment 58.  Also in the same field of art, namely magnetic anastomosis devices, Lukin teaches in Figure 3 and paragraph [0064] a guiding element (suture or wire 220) being attached to a magnet via a ring disposed in a groove in the magnet (see top picture of Figure 3 showing guide element 220 disposed within a channel/groove 310 of magnetic segment 140).

It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the guiding wire to the tube in Hernandez via a pull-through knot, as taught by Beisel ‘550, in order for the tube to sit flush against the magnets for secure attachment.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the guiding wire of Hernandez to the magnet by disposing the ring of the guiding wire in a groove in the magnet, as taught by Lukin, in order to have an attachment point that provides control over the location and deployment of the magnetic anastomosis device (see Lukin; paragraph [0064]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        10/25/2021